Citation Nr: 9927972	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated at 10 percent.

3.  Entitlement to an initial evaluation in excess of 10 
percent for an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1972. 

In November 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to a compensable 
evaluation for bilateral hearing loss.  The veteran perfected 
an appeal therefrom.  

In January 1998, entitlement to service connection for an 
adjustment disorder was granted and rated as 10 percent 
disabling, effective from September 13, 1995, and entitlement 
to an increased evaluation in excess of 10 percent for 
tinnitus was denied.  That same month, the veteran expressed 
disagreement with the determination and thereafter a 
supplemental statement of the case was issued to the veteran.  
In May 1998, the veteran perfected the appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained and adequately developed.

2.  Average puretone threshold levels of 45 of the right ear 
and 51 of the left ear, with speech recognition of 88 percent 
of the right ear and 90 percent of the left ear.  Findings 
establish level II hearing, bilaterally.

3.  The veteran has bilateral, constant tinnitus.  A 10 
percent evaluation has been assigned.  

4.  The veteran's adjustment disorder is productive of 
feelings of anger, hostility, and isolation.  The veteran 
experiences occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks.  The disability is productive of moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (1999).

2.  The criteria for an increased evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87-2, Diagnostic Code 6260 
(1999).

3.  The criteria for entitlement to an initial evaluation to 
30 percent for an adjustment disorder are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9410 (1997) now codified as 
38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The veteran avers that he is entitled to increased 
evaluations associated with his bilateral hearing loss, 
tinnitus, and adjustment disorder.  Review of the record 
indicates that the veteran has submitted well-grounded 
claims.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Regarding the adjustment disorder, as noted above, in January 
1998, service connection was granted and the disability was 
rated at 10 percent effective September 13, 1995.  The 
veteran appealed therefrom.  Accordingly, in this matter, 
because the veteran was awarded service connection for a 
disability and he appealed that original rating, the issue 
remains well grounded as long as the rating schedule provides 
for a higher rating and the issue remains open.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993). 

The VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  With respect to the veteran's hearing 
loss and tinnitus, it is acknowledged that effective June 11, 
1999, schedular rating provisions pertaining to those 
evaluations were amended.  Despite the foregoing, the Board 
finds that based upon the circumstances presented in this 
case and because the amendments to 38 C.F.R. § 4.86 and 4.87-
2, Diagnostic Code 6260 would not affect the criteria used in 
the veteran's case,. In this case, the veteran was not 
prejudiced because he had ample notice and opportunity to 
provide evidence or argument on the application of his 
puretone thresholds and speech recognition scores to Tables 
VI-VII, which are identical in the old and new schedules.  
38 C.F.R. § 4.87 (Tables VI-VII, Diagnostic Code 6100).  
Although a new 38 C.F.R. § 4.86 went into effect in June 
1999, the veteran was not prejudiced by a lack of opportunity 
to provide evidence or argument in response to the new 
regulation.  The additional evaluation methods available 
under the new 38 C.F.R. § 4.86 are inapplicable because the 
veteran's puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, and his puretone thresholds are not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Accordingly, a remand for further consideration 
would be futile.  As such, additional development is not 
warranted.  See generally 64 Fed Reg. 25208 and 25209 (May 
11, 1999).

Factual Background

In a January 1973 rating action, after reviewing the 
veteran's service medical records and December 1972 VA 
examination report showing a diagnosis of questionable 
hearing loss, the RO granted service connection for bilateral 
hearing loss and assigned a zero percent evaluation, 
effective from September 1, 1972. 

On VA examination in June 1982, a diagnosis of severe 
bilateral high frequency sensorineural hearing loss with word 
discrimination within normal limits was noted and in February 
1987, R.E.T., M.D., noted an assessment of bilateral high 
frequency neurosensory hearing loss.  

In March 1987, the veteran's average puretone threshold 
levels were 10 decibels, bilaterally and speech 
discrimination was 96 on the right and 100 percent on the 
left.  

VA examinations in April and May 1989 show diagnoses of 
bilateral high frequency sensorineural hearing loss and high 
frequency sensorineural hearing loss, bilaterally, likely 
noise-induced and continuous tinnitus, bilaterally, by 
history as secondary to ear infection in 1969 which has not 
recurred, but it also could be secondary to sensorineural 
high frequency hearing loss.

In September 1989, service connection for tinnitus was 
granted and rated as 10 percent disabling effective March 7, 
1989.

At VA examination in July 1990, the veteran complained of 
"dropping out of conversations, particularly with women with 
high-pitched voices."  Puretone threshold levels for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz on the right 
were 15, 10, 55, and 85 decibels and 10, 20, 55, and 85 
decibels on the left, respectively.  Speech recognition was 
84 on the right and 80 on the left.  the remark was 
bilateral, high frequency sensorineural hearing loss.

In November 1994, the veteran stated that while working as a 
registered nurse, he had severe difficulty taking blood 
pressure readings and auscultating his patient's heart, lung, 
and bowel sounds.  The veteran stated that he stopped working 
in medical surgery nursing because of hearing loss.  He 
worked in psychiatric nursing although blood pressure 
readings were still required.  

VA examination in November 1994 showed puretone threshold 
levels on the right were 30, 20, 70, and 90 decibels and on 
the left were 35, 35, 75, and 85 decibels for the frequencies 
of 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech 
recognition was 88, bilaterally.  High frequency 
sensorineural hearing loss, bilaterally, was noted.

In October 1994, the veteran restated prior complaints of 
having difficulty with hearing female or very low voices and 
hearing conversations when the person did not directly face 
him.  The veteran also complained of increased feelings of 
isolation, and while working as a registered nurse, 
difficulty with taking blood pressure readings, as he lost 
high and low pitched sounds.  The veteran also stated that 
when conversing, he asks interlocutors to repeat their words.  
He also complained of difficulty with taking doctor's orders 
over the telephone.  Tinnitus also contributed to his hearing 
difficulties.  

In December 1994, E.W., the charge registered nurse, stated 
that he had observed the veteran's interaction with clients 
and other staff personnel on a daily basis.  The veteran had 
difficulty with taking oral and recorded reports, thereby 
often requesting information to be repeated or having to 
refer to E.W.'s notes.  The veteran also complained when 
giving a report, because the off-going nurse, did not face 
him, he had difficulty hearing.  E.W. noted that he presumed 
the veteran could lip-read.  E.W. also stated that the 
veteran at times requested assistance when taking blood 
pressure readings when it was critical for starting 
detoxification protocols or for giving or withholding 
medication based on blood pressure readings.  The veteran 
also had difficulty understanding staff and other clients in 
normal conversations or in groups, which jeopardized his 
ability to intervene at proper times.  E.W. summarized that 
the veteran's hearing loss affected his job performance 
negatively by making him tense, irritable and somewhat 
isolated.  Although hearing aids helped, the disability had a 
major impact on his occupation.

In November 1994 and July 1995, the veteran reiterated that 
his hearing loss disability interfered with his occupational 
duties and caused difficulty in his marital relationship.  
The veteran also stated that he had stopped working in 
several nursing positions because of his hearing loss 
disability.  Consequently, he felt isolated, depressed, 
frustrated and was easily angered.

At his personal hearing in August 1995, the veteran stated 
while working as a registered nurse in 1993 he could not hear 
bed alarms, automatic and air temperature probes, telephone 
rings, and conversations when talking with nurses with high-
pitched voices.  His hearing disability also interfered with 
taking accurate blood pressure readings and lung and heart 
sounds, particularly in the presence of background noise.  
The veteran added that his spouse had to continuously repeat 
words and sentences when communicating with him.  Because of 
the disability he felt isolated and angry.  

An August 1995 Guidance Center Psychiatric Evaluation report 
shows that the veteran gave a history of increased anxiety 
and social avoidance over 10 to 15 years secondary to poor 
functioning in a social setting.  One examination, the 
veteran's affect was interactive and appropriate and his mood 
was down with occasional problems.  Suicidal and homicidal 
ideation was denied, as well as difficulty with sleeping, 
decreased energy or appetite, thoughts of auditory or visual 
hallucinations, delusions, paranoia, obsessive compulsive 
feelings, depression, etc.  Anxiety phobia of social 
situations due to being confused by not hearing well was 
noted.  The veteran's speech was goal directed and logical 
and his memory was intact.  In the assessment section, the 
examiner stated that the veteran had a history of social and 
occupational impairment associated with poor hearing from 
noise exposure from jet engines.  His situation, given the 
time frame, was permanent and, as yet, uncorrected with 
hearing aid use, which confused auditory signals in 
interaction with other people and resulted in significant 
anxiety, decreased self-esteem, and avoidance of social 
situations.  The diagnoses were Axis I:  anxiety disorder not 
otherwise specified secondary to significant hearing loss and 
possible social phobia due to same and Axis III:  significant 
upper and lower range hearing loss.  

At VA examination in December 1995, the veteran reiterated 
his prior subjective complaints associated with his hearing 
loss disability and added that the situation affected his 
self-esteem and increased his social isolation.  He also had 
an irregular sleeping pattern because of nightmares of making 
mistakes or about a patient being dead while he worked.  
Objective findings showed that the veteran was friendly, 
cooperative, and well dressed with good eye contact.  The 
veteran wore two hearing aids and related appropriately and 
presented well.  He had difficulty with understanding all the 
words but seemed to function well with hearing aids.  The 
veteran reported that his mood was depressed, his affect was 
restricted and mostly sad.  He denied suicidal ideation or 
any psychotic symptoms, like hallucination.  His sex life was 
good, appetite was okay, he had a good memory, and seemed to 
have good insight and judgment.  The diagnoses were Axis I:  
dysthymic disorder; Axis III:  hearing loss; Axis IV:  
problems related to the social environment; and Axis V:  
Global Assessment Functioning (GAF) was 60-moderate symptoms.  

In the summary, the examiner stated that the veteran had 
problems in his professional capacity despite being well 
educated and highly intelligent.  The veteran probably had a 
character disorder in addition to his chronic mild 
depression, which is the dysthymic disorder.  The veteran had 
become increasingly avoidant of social interaction, he had 
low self-esteem, and although he could function, he was 
impaired to perform his trained occupation.  The veteran 
required a rehabilitation evaluation to determine if he could 
perform a job that did not require much ear function.  He 
also needed long term therapy to work with his social 
isolation and character problems.  

In a December 1996 statement, J.B., a Registered Nurse 
Supervisor II at a correctional facility, stated that while 
working in a correctional facility, the veteran could not 
hear the audio signal to enter and exit wards.  She also 
stated although nurses worked alone, the veteran had to be 
accommodated because of his hearing loss disability and a 
bright strobe light was installed for the veteran.  The light 
seemed to solve his hearing loss deficit problem.  J.B. also 
noted that other difficulties had been detected, but they 
were working with the veteran.  

At VA examination in December 1996, puretone threshold levels 
were 25, 10, 65, and 95 decibels on the right and 25, 25, 70, 
and 80 decibels on the left for the frequencies of 1000, 
2000, 3000, and 4000 Hertz, respectively.  The average 
puretone threshold level of 49 decibels on the right and 50 
decibels on the left with speech recognition of 92 on the 
right and 96 on the left.  The diagnosis was high frequency 
sensorineural hearing loss, bilaterally.  The examiner, after 
reviewing the veteran's claims folder, stated that the 
veteran claimed that he had a dysthymic disorder secondary to 
hearing loss.  The veteran however had very typical noise 
induced high frequency sensorineural hearing loss, 
bilaterally.  He had normal hearing through the majority of 
the speech range (500-2000 Hertz) and there were no 
audiologic correlates indicating anything unusual.  The 
veteran's hearing loss should not cause undue problems in 
quiet listening conditions.  

On examination of the ears in December 1996, the examiner 
recalled the aforementioned findings and recorded diagnoses 
of bilateral sloping moderate to severe sensorineural hearing 
loss, worse at high frequencies, noise-induced pattern and 
bilateral tinnitus.  In the note, the examiner stated the 
veteran's degree of hearing loss was borderline for 
amplification need.  There was significant hearing loss at 
3000 Hertz, however, and this made the veteran a possible 
candidate, which the veteran has already received.  The 
examiner then noted that the usual complaints with this 
degree of hearing loss difficulty were difficulty 
understanding speech when in groups or in the presence of 
competing background noise such as television sets or several 
other people speaking.  He added the reason hearing aids are 
not always desired by patients with the veteran's degree of 
hearing loss is that there is minimal problem understanding 
speech in a quiet environment and that is the circumstance 
under which hearing aids work best; hearing aids are least 
beneficial when there is background noise.  For the veteran, 
as far as being able to perform normal nursing functions, his 
hearing loss is not exceptional and it would be anticipated 
that he could perform nursing functions.  The veteran had 
been issued an amplified stethoscope, which should be 
adequate for listening to normal heart sounds or taking blood 
pressures.  The examiner further opined that the veteran's 
only limitations might be, because of the high frequency 
loss, the inability to hear a split second sound or clicking 
noise within a heart.  Responsibility of such sophisticated 
matters, however, should be left to a cardiologist or 
internist.  

On mental status examination in December 1996, the veteran 
stated that his hearing loss and tinnitus made him edgy or 
agitated while at home or other social activities.  He also 
had impaired social esteem.  On examination, the veteran was 
cooperative without evidence of clear anhedonia, loss of 
interest, or loss of appetite or weight.  The veteran however 
was clearly distressed and embarrassed due to hearing loss.  
His affect was dysphoric.  The examiner concluded that the 
veteran had difficulty adjusting to hearing loss which 
created distress and unhappiness.  As such, the diagnosis of 
adjustment disorder secondary to hearing loss was more 
appropriate than a dysthymic disorder.  The diagnoses were 
Axis I:  adjustment disorder with mixed emotional features; 
Axis III:  hearing deficit, tinnitus; Axis IV:  moderate; 
Axis V:  GAF current 68, post 60. 

In January 1998, entitlement to service connection for an 
adjustment disorder was granted and rated as 10 percent 
disabling, effective from September 13, 1995.

A May 1998 VA Rehabilitation Evaluation report notes that the 
counselor found that the veteran did not have impairment of 
employability and did not have a serious employment handicap.  
On the report, it was noted that the veteran worked as a 
nurse and was currently employed at a prison complex.  The 
veteran stated that he continued to be depressed and avoided 
being around people.  He also became angry at work and had 
conflicts with co-workers.  He could not function as a nurse 
due to his hearing limitation, and the hearing aids 
interfered with his daily activities and made him 
"jittery."  Anxiety and depression associated with 
functional limitations and difficulty working with 
supervisors were also noted.  The veteran stated that he had 
been warned in writing several times because he had not heard 
and followed directions.  

On mental status evaluation, the veteran had a depressed and 
anxious mood.  He showed a slightly flat/constricted affect 
and appeared passive.  His thought processes were rational 
and his progression of thought was spontaneous.  Speech was 
logical without evidence of articulation deficits and content 
of thought reflected vague suicidal ideation without plan, 
past homicidal ideation when in Alaska, and preoccupation 
with his overall psychological status and job placement.  The 
veteran appeared helpless, depressed, and dependent.  He, 
however, was fully alert to time, place, person, and 
situation, and was able to complete all fundamental mental 
status exercises.  The veteran recalled two of three 
unrelated words after a five-minute delay and his estimated 
cognitive level through conversation was in the bright 
average to superior range with some mild limitations in 
insight and generally good judgment.  

In summary and synthesis, the counselor stated that the 
veteran continued to experience considerable adjustment 
problems at work.  The veteran did not want to use his 
hearing aides in spite of his audiological limitation due to 
concurrent competing ambient background noise and he had 
considerable depression/adjustment problems, vague 
suicidal/homicidal ideation, and was very bored/frustrated 
with his current job.  The veteran also showed obvious 
constricted affect/presentation.  He externalized, grumbled, 
and was hostile at times although compliant.  The veteran had 
an entrenched personality pattern of expecting the worst from 
others and had ongoing interpersonal conflicts with co-
workers and supervisors.  Hearing loss exacerbates much of 
his symptomatology.  He also had mild paranoid traits and 
avoidance tendencies.  The veteran did not get excited about 
much, was moody, and had marital problems.  

Psychological testing reflected elevations including 
depression, anxiety/avoidance and anger/conflicts.  The 
veteran had above average cognitive ability with very good 
alertness to detail.  He had excellent general fund of 
information, vocabulary, and comprehension, and in spite of 
his emotional/personality status, he showed well-preserved 
cognitive ability.  The veteran saw himself as having 
difficulty with co-workers, not being a team player, and not 
adapting well.  He was not a stable emotional or cooperative 
individual.  

In the additional recommendation section, the counselor added 
that the veteran would probably leave the nursing field, as 
his personality and current emotional status may further 
alienate him and result in loss of his job.  The veteran had 
a number of productive years left, however, although he 
seemed somewhat self defeating which may further narrow his 
options to the point where he stopped working and showed 
further social withdrawal.  The diagnostic impressions were 
Axis I:  dysthymic disorder, social phobia (social anxiety 
disorder); Axis II:  personality disorder, not otherwise 
specified (passive aggressive/dependent and avoidance traits-
exacerbated by Axis III [hearing limitation]); Axis IV:  
psychosocial and environmental concerns: hearing/health 
disorders, occupational problems, other psychosocial 
problems; and Axis V: GAF 60-moderate symptoms and difficulty 
in social and occupational functioning.

In January 1999, the veteran stated that he stopped working 
at the correctional facility because of an acute major 
depression episode.  He added a few days later he admitted 
himself for psychiatric treatment but was denied admission 
because of the absence of suicidal ideation.  The veteran 
then stated that he worked as a practical registered nurse 
but that job lasted six weeks before he quit because of 
stress and social problems.  He was unemployed and doubted 
that he would be employable as a nurse due to his employment 
history, hearing loss disability, and poor social 
skills/phobia.  

Audiological examination in January 1999 revealed puretone 
threshold levels at 20, 15, 60, and 85 on the right and 20, 
35, 70, and 80 on the left.  The puretone average was 45 on 
the right and 51 on the left and speech recognition was 88 
percent on the right and 90 percent on the left.  Bilateral, 
constant, tinnitus was present.  The veteran reported that 
the hearing loss disorder was severe and seriously affected 
normal activities, especially communication and hearing.  The 
pitch was medium loud and had high to very high pitch.  
Audiological testing revealed a moderately severe to severe 
sensory neural loss of hearing sensitivity from 3000 to 4000 
Hertz of the right ear and mild to severe sensory neural loss 
of hearing sensitivity from 2000 to 4000 Hertz of the left 
ear.  Interest consistency was judged fair to good.

On VA examination in January 1999, the veteran stated that he 
continued to have psychiatric symptoms and that his problems 
were attributable to adjusting to his recent move to Texas.  
The veteran's subjective complaints included that he liked 
being manipulative.  The examiner then noted that the veteran 
read a two-page report detailing his symptoms.  The veteran 
stated that he felt that his move to Texas caused 
disorganization, forgetfulness, and panic attacks.  His panic 
attacks included tachycardia, shortness of breath, tightness 
of the chest, fearfulness, and thinking of "what if 
scenarios."  The veteran also stated that his panic attacks 
were initially related to relocating concerns but now they 
concerned feelings of being overwhelmed at work.  He also had 
depressive symptoms related to living in Texas, as the 
environment was too formal, decreased sleep and energy which 
were related to work.  Feelings of helplessness, 
hopelessness, and having nightmares were also expressed.  The 
veteran stated that it was an effort to complete the day 
because he was not happy at his workplace and reported being 
isolated from his family.  He only had one friend.  
Thereafter, the examiner again noted that the veteran wanted 
to read his own assessment report and take charge of the 
interview.  The examiner also noted that extra time was 
required to examine the veteran and that the veteran wore 
bilateral hearing aids but stated that he wore them because 
of the compensation examine.  Otherwise, he generally never 
wore them.  

Objective findings showed intact eye contact, speech at a 
normal rate and volume and no distress when reading his 
symptoms as compared to distress when his symptoms were being 
described.  His mood appeared euthymic although he reported 
depression, his affect was neither increased nor decreased in 
range or intensity, his sensorium was clear, and he was 
oriented times three.  Intelligence appeared average, 
concentration was intact, and he was able to spell the word 
WORLD forwards but did not spell it backwards.  Because he 
could name the weekdays forwards and backwards, concentration 
was deemed intact.  Short-term, immediate, and remote memory 
were intact as well.  The veteran's thought process was 
logical, coherent, goal oriented, without looseness of 
associations, or flight of ideas.  It was not disorganized or 
circumstantial or tangential either.  The veteran denied 
auditory or visual hallucination and denied suicidal or 
homicidal ideation.  Judgment was intact.  The examiner added 
that his insight, however, in regard to his illness was also 
deemed intact.  The veteran described himself as a borderline 
personality disorder in that he was very manipulative.  

Specific evaluation found no impairment of thought process or 
communication; delusions, hallucinations and their 
persistence; inappropriate behavior; suicidal or homicidal 
thoughts, ideation, or plan or intent; and that the veteran 
could maintain minimal personal hygiene and other basic 
activities of daily living.  Additionally, no obsessive or 
ritualistic behavior which interfered with routine activities 
was demonstrated.  The diagnoses were Axis I:  adjustment 
disorder with mild depressed mood and mild anxious mood 
secondary to moving; Axis II:  borderline personality traits 
as reported by the veteran who describes himself as 
manipulative; Axis III:  hearing impairment with other 
unrelated disorders; Axis IV: current stressors include 
relocating to Texas without family or friends; and Axis V:  
GAF 65 to 70.  The veteran had mild to moderate symptoms of 
depressed mood and anxiety.  He also had difficulty in social 
and occupational functioning but appeared to function well in 
that he had the capacity to move from one state to another, 
sell his home, drive from one state to another with all of 
his belongings, and continue to be employed as a nurse in a 
psychiatric hospital.  He had expectable reactions to his 
psychosocial stressors.   

Discussions

Bilateral hearing loss and tinnitus

Law and regulation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); 38 C.F.R. § 4.1 (1998).

The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The Rating Schedule provides that Table VI 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and puretone 
threshold average (vertical columns).  The Roman numerical 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  Table VII, "Percentage Evaluations for Hearing 
Impairment" is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  
38 C.F.R. § 4.85(b), (e), (h) (1999).

Regarding tinnitus, prior to June 10, 1999, the Rating 
Schedule provided that persistent tinnitus as a residual of 
head injury, concussion, or acoustic trauma range warranted a 
10 percent evaluation.  38 C.F.R. § 4.87(a), Diagnostic Code 
6260 (1998).  The Rating Schedule now provides that recurrent 
tinnitus warrants a 10 percent evaluation.  A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code except when tinnitus supports an evaluation under one of 
those diagnostic codes.  38 C.F.R. § 4.87-2, Diagnostic Code 
6260 (1999).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

Regarding bilateral hearing loss, clinical data establish 
that the veteran's hearing loss does not warrant a 
compensable evaluation.  When applying the above-discussed 
mechanical application, the Rating Schedule provides that 
hearing loss is noncompensable where the puretone threshold 
average in one ear is 45 decibels, with speech recognition 
ability of 88 percent correct, (level II), and in the other 
ear, the pure tone threshold average is 51 decibels, with 
speech recognition ability of 90 percent correct, (level II).  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Recent audiological 
testing revealed level II hearing, bilaterally.  Therefore a 
noncompensable evaluation for the veteran's hearing loss is 
appropriate.  Because the veteran's hearing loss is not at 
the levels for a higher rating, his claim must be denied.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85, Diagnostic 
Code 6100.

In this case, the veteran's complaints of increased hearing 
loss and difficulty with understanding conversations are 
acknowledged.  His complaints associated with hearing 
difficulties when performing his employment tasks are also 
acknowledged.  In this regard, however, the Board stresses 
that the various percentage ratings (including a 
noncompensable evaluation) provided for defective hearing 
encompass a range of hearing loss.  Thus, even though the 
veteran's hearing may have decreased, it still is within the 
range that does not warrant an increased (compensable) rating 
in excess of zero percent under the pertinent criteria.  See 
Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  As such, based on the applicable schedular 
criteria, the Board must conclude that the current evaluation 
is appropriate.  See generally 38 U.S.C.A. § 7104(c) (West 
1991).

Regarding the veteran's claim for an increased evaluation in 
excess of 10 percent for tinnitus, the Board notes that a 10 
percent evaluation, the maximum rating percentage allowable, 
has already been assigned.  38 C.F.R. § 4.87(a), Diagnostic 
Code 6260, now codified as 38 C.F.R. § 4.87-2, Diagnostic 
Code 6260.  Thus, under the new and old criteria, entitlement 
to an increased evaluation in this regard is not warranted.  
See Cromley v. Brown, 7 Vet. App. 376 (1995).

Adjustment Disorder

With regard to the evaluation for the veteran's adjustment 
disorder, it is noted that Francisco, is not applicable in 
this matter.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
noted above, in January 1998, service connection for an 
adjustment disorder was granted and evaluated as 10 percent 
disabling effective September 13, 1995.  The veteran appealed 
therefrom.  Accordingly, in this case, separate ratings can 
be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  

Law and regulations

Prior to November 7, 1996, the Rating Schedule provided that 
a zero percent evaluation was warranted when the evidence 
does not show impairment of social and industrial 
adaptability and a 10 percent evaluation was warranted when 
the evidence established that there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation was warranted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produced definite industrial impairment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment, and a 100 percent rating was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic and explosions 
of aggression energy resulting from profound retreat from 
mature behavior with a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9410.

The regulation also provided that the severity of the 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms employed 
under that regulations to describe symptomatology for rating 
purposes were "quantitative" in character.  To ensure that 
the Board meets the statutory requirement that it articulate 
"reasons or bases" for its decisions, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability was to 
be evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability is based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants were time lost from gainful work and a decrease 
in work efficiency.  Id.  For this reason great emphasis is 
placed upon the full report of the examiner, descriptive of 
actual symptomatology.  Id.  The examiner's classification of 
the disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 10 percent evaluation is warranted 
for occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events), and a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9410-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

As previously noted, a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application, see Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas, supra, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert, supra.

Analysis

After reviewing the veteran's clinical picture and applicable 
rating criteria, old and new, the Board finds that the 
evidence is in equipoise and as such, entitlement to an 
increased rating to 30 percent is warranted.  The Board 
acknowledges the positive evidence of record which shows that 
the veteran complains of being angry, irritable, hostile, 
depressed, and anxious while at work and the supporting 
letters submitted by his co-workers and supervisors stating 
that he has difficulty performing tasks such as taking oral 
reports, hearing directions, and taking accurate blood 
pressure readings.  The Board also notes that on VA 
examination in December 1995 and on vocational rehabilitation 
evaluation in May 1998, the veteran's GAF was 60- moderate 
symptoms and difficulty in social and occupational 
functioning.  A GAF score of 55 to 60 indicates "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual For Mental Disorders, 32 
(4th ed. 1994), as cited in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

The Board also acknowledges that presence of the negative 
evidence which consists of the December 1996 VA examination 
report which noted an adjustment disorder with mixed 
emotional features and a GAF of 68, post 60 and January 1999 
findings which revealed a diagnosis an adjustment disorder 
with mildly depressed and anxious mood and a GAF of 65 to 70.  
Additionally, on examination in 1999, mental status 
examination was essentially normal except for anxiety and 
depression while at work and related to relocation concerns.  
Nevertheless, as previously noted, when all of the evidence 
is assembled and it is determined that the evidence is in 
relative equipoise, the veteran prevails.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; 38 C.F.R. § 4.3.  Thus, 
entitlement to an increased evaluation to 30 percent is 
warranted.  38 C.F.R. § 4.7. 

In light of the foregoing, the evidence shows that the 
veteran's adjustment disorder is productive of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment, or, under the 
new criteria, it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9410, now codified as 4.132, Diagnostic Code 
9410-9440.  As discussed above, the veteran experiences 
occupational impairment in that he is easily angered, 
depressed, and hostile and expresses anger and hostility 
towards co-workers, supervisors and patients.  He isolates 
himself from others and has relationship and marital 
problems.  The veteran also experiences nightmares, anxiety 
and panic attacks about making mistakes while at work.  
Additionally, in 1995 and 1998, the veteran's GAF was 60.  In 
view of the foregoing, the Board finds that the veteran's 
disability picture is in equipoise; therefore, it more nearly 
approximates the criteria required for an increased rating to 
30 percent.  Id.

Although entitlement to an increased evaluation to 30 percent 
is warranted, entitlement to an increased evaluation in 
excess of 30 percent (under either the old or the new 
criteria), however, is not warranted.  The objective evidence 
of record fails to show that the veteran's adjustment 
disorder considerably, severely, or totally impairs his 
ability to establish or maintain effective or favorable 
relationships with people or is so considerably or severely 
impaired that his reliability, flexibility, and efficiency 
levels are so reduced by reason of psychoneurotic symptoms as 
to result in industrial or social impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9410.  In addition, the veteran's 
clinical picture is not productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, or 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and the inability to establish and 
maintain effective relationships.  

In this regard, it is noted that the record shows that he 
veteran is currently employed as a nurse in a psychiatric 
hospital, that he is married, and sculpts during his free 
time.  The Board also points out that on examination in 
January 1999, objective findings were essentially normal.  
Specific evaluation found no impairment of thought process or 
communication; delusions, hallucinations and their 
persistence; inappropriate behavior; suicidal or homicidal 
thoughts, ideation, or plan or intent; and that the veteran 
could maintain minimal personal hygiene and other basic 
activities of daily living.  Additionally, no obsessive or 
ritualistic behavior which interfered with routine activities 
was demonstrated.  38 C.F.R. § 4.130, Diagnostic Codes 9410-
9440.  Considering the foregoing, the Board finds that 
entitlement to an increased evaluation to 30 percent and no 
more is warranted.  38 C.F.R. § 4.7.

In the case at hand, after reviewing the evidence, the Board 
finds that the veteran's disability was shown to be 30 
percent disabling effective September 13, 1995.  Fenderson, 
supra.  To this extent and no more, the veteran's appeal is 
granted.

Extraschedular considerations

At the outset, it is noted that in the January 1998 rating 
action and supplemental statement of the case, the RO told 
the veteran that all evidence received did not disclose any 
unusual or exceptional circumstances such as those involved 
in marked interference with employment or frequent periods of 
hospitalizations so as to render the applicable of the 
regular schedular standards impractical and to warrant 
consideration of an extraschedular evaluation by the Director 
of Compensation and Pension Service.  Because notice of 
extraschedular review has been furnished to the veteran and 
he has been afforded the requisite time within which to 
respond, the procedural safeguards set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993) are met and the Board's 
adjudication of the matter will not violate the veteran's due 
process rights and will not prejudicial to him.  Id.; Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).

In view of the foregoing, it is noted that the Board has 
considered the provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (1998).  The Board however finds 
that in this case there is no evidence of frequent 
hospitalization or marked interference with employment that 
is so exceptional as to preclude the use of the regular 
rating criteria.  With regard to the veteran's hearing loss 
and tinnitus disabilities, the Board finds that applicable 
rating provisions adequately contemplate the veteran's 
symptoms.  Although constant bilateral tinnitus is present, 
audiological results show moderately severe to severe sensory 
neural loss of hearing sensitivity from 3000 to 4000 Hertz on 
the right and mild to severe sensory neural loss from 2000 to 
4000 Hertz on the left, and evidence of occupational 
interference is present, the Board finds that the veteran's 
disabilities are not so exceptional so as to preclude the use 
of the regular rating criteria.  The record is devoid of any 
evidence demonstrating that the veteran is frequently 
hospitalized as a result of any service-connected disability 
and shows that the veteran is employed and, by history, has 
always been employed.  Even though while at work, at times, 
special accommodations are undertaken because of the 
veteran's service-connected disabilities, particularly his 
hearing loss disability, there is no evidence of record 
demonstrating that the veteran has missed excessive time from 
work or been terminated due to that disability or that 
circumstances surrounding his disability are so "exceptional 
or unusual" as to warrant an extraschedular rating.  
Considering the foregoing, the Board finds that the currently 
assigned noncompensable rating for the veteran's bilateral 
hearing loss and 10 percent evaluation for the tinnitus 
disability are adequately contemplated by the rating 
schedule.  Regarding the adjustment disorder, the Board also 
finds that the rating schedule adequately contemplates the 
veteran's functional and occupational impairment.  As noted 
above, even though the veteran experiences increased anger, 
anxiety, and depression, he remains employed and married.  
Further on recent examination, objective findings showed no 
more than moderate impairment.  It is also noted that the 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from injuries and their residual conditions in 
civil occupations.  Generally, the degrees specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate to 
the severity of the several grades of disabilities.  
38 C.F.R. § 4.1 (1998).  In this case, the foregoing has been 
accomplished.  Therefore, an increased evaluation on an 
extra-schedular basis, for the above-discussed disabilities, 
is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased evaluation in excess of 10 
percent for tinnitus is denied.

Entitlement to an initial evaluation to 30 percent for an 
adjustment disorder effective September 13, 1995 is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

